          Case 1:16-cr-00065-BAH Document 26 Filed 05/19/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



     UNITED STATES OF AMERICA

             V.
                                                         CRIMINAL NO. 16-CR-065 (BAH)
     GERARDO GONZALEZ-VALENCIA

                                     Defendant.




     MOTION TO WITHDRAW AS CO-COUNSEL FOR GERARDO GONZALEZ-
                            VALENCIA

       Undersigned counsel, G. Derek Andreson, hereby respectfully moves this Honorable
Court, pursuant to Local Criminal Rule 44.5(d) of the Local Rules of the United States District
Court for the District of Columbia, for leave to withdraw as an attorney of record for the Defendant,
GERARDO GONZALEZ-VALENCIA, in the above-captioned action. In support the undersigned
states as follows:
   1. Undersigned counsel is ending his employment with Brown Rudnick LLP, which continues
to represent the Defendant in the above-captioned action.
   2. The Defendant will continue to be represented in this action by Stephen A. Best and Tiffany
B. Lietz of Brown Rudnick LLP and by Lilly Ann Sanchez of The LS Law Firm.
   3. Withdrawal of undersigned counsel will not cause or result in any delay or prejudice given
the ongoing representation of the Defendant.
       WHEREFORE, undersigned counsel moves this Honorable Court for leave to withdraw
as attorney of record for the Defendant.

Dated: May 19, 2021

                                        Respectfully Submitted,

                                        By: /s/ G. Derek Andreson
                                            G. Derek Andreson
Case 1:16-cr-00065-BAH Document 26 Filed 05/19/21 Page 2 of 4




                           DC Bar No. 489994
                           Brown Rudnick LLP
                           601 13th Street, NW, Suite 600
                           Washington, DC 20005
                           Tel. (202) 536-1732
                           Email: dandreson@brownrudnick.com
         Case 1:16-cr-00065-BAH Document 26 Filed 05/19/21 Page 3 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via ECF to counsel for the
Government on record this 19th day of May 2021.

                                          /s/ G. Derek Andreson
                                          G. Derek Andreson
                                          DC Bar No. 489994
                                          Brown Rudnick LLP
                                          601 13th Street, NW, Suite 600
                                          Washington, DC 20005
                                          Tel. (202) 536-1732
                                          Email: dandreson@brownrudnick.com
         Case 1:16-cr-00065-BAH Document 26 Filed 05/19/21 Page 4 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



    UNITED STATES OF AMERICA

           V.
                                                     CRIMINAL NO. 16-CR-065 (BAH)
    GERARDO GONZALEZ-VALENCIA

                                   Defendant.




                                           ORDER

       Upon consideration of the Motion to Withdraw as Co-Counsel for Gerardo Gonzalez-
Valencia, filed by G. Derek Andreson it is hereby ORDERED that the Motion IS GRANTED; it
is further ORDERED that G. Derek Andreson is permitted to withdraw as counsel in this case and
that the Defendant, GERARDO GONZALEZ-VALENCIA shall continue to be represented by
Stephen A. Best and Tiffany B. Lietz of Brown Rudnick LLP and by Lilly Ann Sanchez of The
LS Law Firm.


       SO ORDERED this ____ day of _________, 2021.




                                                  _________________________________
                                                  The Honorable Beryl A. Howell
                                                  United States District Court Judge for the
                                                  District of Columbia
